 428DECISIONSOF NATIONALLABOR RELATIONS BOARDWalter S. Johnson Building Co.,Inc.andHarry R.Palladino.Case 3-CA-4873March 6, 1974DECISION AND ORDERBy MEMBERSJENKINS, KENNEDY, ANDPENELLOOn November 26, 1973, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel andtheCharging Party filed briefs in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Walter S. JohnsonBuilding Co., Inc., Lockport, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEHENRY L. JALE1TE,Administrative Law Judge:This caseinvolvesallegationsthat the above-named employerviolated Section 8(a)(1) of the Act by discharging itsemployee Harry R. Palladino,the Charging Party herein,because he engaged in protected concerted activities. Theproceeding was initiated by a charge filed on April 10,1972,1 pursuant to which complaint issued on August 24,1973. On September 20, 1973,hearing was held in Buffalo,New York.Upon the entire record,including my observation of thewitnesses,and after due consideration of the brief filed byGeneral Counsel,Imake the following:FINDINGS OF FACT1.1HE FACTSRespondent is a New York corporation with its principaloffice and place of business in Niagara Falls, New York.Respondent is a contractor in the building and construc-tion industry engaged in construction at various jobsites,including a jobsite known as the Harrison Radiator jobsiteinLockport,New York.2 At all times material herein,Respondent has been party to a contract with theLaborers' International Union of North America, Local 91(herein called the Union). Palladino is a member of thatUnion who was employed by Respondent in September1971 and who was the Union's steward at the jobsite.Shortly after he started working, Palladinobeganto voicecomplaints about working conditions which he deemed tobe unsafe and in violation of the safety code of the State ofNew York and about working conditions which heconsidered to be in violation of the provisions of thecontract between Respondent and the Union.The first complaint about safety conditions occurredabout the middle of October and it related to the absenceof shoring in an excavation. According to Palladino,material which had been dug from the trench had beenstacked close to the top of the trench and it would rolldown into the trench endangering laborers working in it.He complained about this to Respondent's superintendentJohn Naglehout, but Naglehout refused to do anything.Palladino told him he would call in the State safetyinspector to have the condition fixed and Naglehoutreplied, in effect, that he was free to do so. Palladino calledthe state inspector and after an inspection Respondent wasrequired to remedy the condition. Despite this experience,the same condition was repeated in other parts of theexcavation. Each time Palladino would take the matter upwith Naglehout and remind him of the order issued by theState inspector and Naglehout's answer would be that ifPalladino wanted it fixed he could call the State inspector.In either December 1971 or January 1972, Palladinocomplained to Naglehout about the absence of ladders inan excavation to permit the men to escape from the trenchquickly in the event of a wall coming down. On twooccasions, he complained about unsafe ladders.In late November, Respondent received a trailer load ofinsulating material in granular form which is packaged inbags. Palladino and the labor foreman were assigned tounload the trailer and in the course of doing so Palladinotestifiedhe became nauseated and for 3 or 4 daysafterwards he and the foreman were sick. He spoke toNaglehout about it and asked him to check on the materialin the event of another load so that the men could besupplied with respirators. On December 24, another load ofthe same material was received and four laborers wereassigned to unload it. Upon learning this Palladino went toNaglehout and asked about respirators reminding him ofhis and the foreman's illness when they unloaded the firsttrailer load. Naglehout told him he'd have to call the Stateinspector. Palladino did and as a result Respondent wasIUnless otherwise indicated all dates appeanng hereinafterare in1972and I find, that Respondent meets the Board's direct inflow standard for theTCommerceis notin issue The complaint alleges. the answer admits,assertion ofjurisdiction209 NLRB No. 76 WASHINGTON S. JOHNSON BUILDING CO.required to furnish respirators and safety glasses to thelaborers.In either December or January, Palladino complained toNaglehout about a portable generator which was notproperly grounded and which caused employees to getelectrical shocks. He obtained no satisfaction, called theState inspector, and Respondent was required to groundthe generator.Towards the end of December, Respondent was using acherry picker to lift buckets of concrete to a point where itwas forming concrete walls and in the course of operatingthe cherry picker the operator made a mistake and almostcaught Palladino between the body of the cherry pickerand the bucket full of concrete. Palladino got angry at theoperator and in the exchange that followed learned that theoperator's license had expired. Palladino reported toNaglehout that the operator was not qualified to operatethemachine and told him to obtain an operator with alicense before someone got hurt. Palladino obtained nosatisfaction fromNaglehout, so he called the Stateinspector.Upon the inspector's discovery that the operatordid not have a license he stopped him from operating thecherry picker, although according to Naglehout's testimo-ny, which I credit, he was permitted to complete the pour.On another occasion Palladino complained about debrisin the working area, but Naglehout refused to do anythingabout it. Palladino called the State inspector again andRespondent was ordered to make the working areareasonably safe.According to the contract, Article VI, Section 4(b), thesteward is required to be on the job whenever laborers areworking. It appears that this means if any work covered bythe contract is to be performed, and only one laborer isrequired, the laborer to whom it shall be assigned is thesteward. On one occasion Palladino observed that materi-alshad been delivered to the job by someone over theweekend. He learned this had been done by the generalsuperintendent and he claimed 2 hours show-up pay on theground it was laborers' work and he should have beencalled to bring the materials to the job. His claim wasupheld.On another occasion, a laborer had broughtmaterial to the job at 7:30 a.m. (starting time was 8 a.m.).Palladino learned this laborer had not been paid for thiswork and he claimed pay for the laborer in question, andfor himself, as he should have been given the work. Hisclaim was upheld.On one occasion, Palladino became involved in trying toobtain boots for a laborer, and on another occasion he wasinvolved in a dispute over the condition of rain gear. Thecontract required Respondent to provide boots and raingear.Another matter in which Palladino became involvedconcerned the covering of fresh concrete with blankets toprotect it from the cold. According to Naglehout, blanketcovers are laid in two ways. One way is merely to lay theblanket over the concrete and to keep it in place by placingheavy objects upon the blanket. The second way involvestacking the ends of the blanket into the sides of the form,3Palladino denied thisHe claimed the laborers in fact laid the blanketsand not the carpenters Palladino did not impress me as a credible witnessand I do not credit his testimony where it conflicts with Naglehout's429not so much to secure the blanket as to protect the sides ofthe blanket from resting in mud or water and becomingdamaged. This latter method requires the nailing of stripsof wood to the blanket and the sides of the form, and forthis reason was considered by Naglehout to be carpenter'swork. The former method was regarded as laborers' work.According to Naglehout, there were many instanceswhen blankets were laid by the laborers with no disputewhere no tacking was involved. Sometime in November,however, at a time when Palladino had already left work,Naglehout assigned the laying of a blanket or blankets tothe carpenters because tacking was involved. The followingmorning when Palladino learned about the assignment heprotested toNaglehoutwho told him he knew theprocedures to follow if he thoughtthe assignment waswrong.About the second week in December, Naglehout againassigned the laying of blankets to the carpenters becausetackingwas involved and Palladino instructed fourlaborers to cease work until the carpenters had finished.Naglehout estimated the laborers stood by for about one-half hour.3On February 10, Naglehout again assigned the job ofcovering the concrete to the carpenters and Palladino againprotested, but to no avail. According to Palladino's owntestimony,despiteNaglehout'sassignment,when thelaborers brought out the blankets, instead of giving them tothe carpenters Palladino started to cover the concretehimself. The carpenters started to take the blankets awayfrom him and he told them that it was his work and he wasgoing to do it. The carpenters told him no, that they hadbeen told to do it by Naglehout and they were going to doit.When Palladino insisted upon doing the work, thecarpenterswalked up the road and stood there whilePalladino,aided by two other laborers, covered theconcrete with the blanket and tacked the ends into thesides of the form with strips of wood.On February 14, Palladino was terminated. Although hewas then told it was because a reduction in force,Respondent later admitted that he was in fact discharged,assertedly for cause.H. ANALYSIS AND CONCLUSIONSAccording to General Counsel, Palladino was terminatedbecause he engaged in protected concerted activities,namely, protesting violations of safety rules and breachesof contract.According to Respondent, Palladino wasterminated because he engaged in unprotected activities,namely, that he caused the work stoppage of the carpenterson February 10.At the outset, there can be no question that Palladino'scomplaints respecting violations of safety rules andbreachesof contract constituted concerted activities.Although some of Palladino's complaints affected himalone (e.g. delivery of materials to the job without callinghim), they were based on the provisions of the contract andmay thereby be deemed concerted activity.4 But even ifForemanAl Safran gave sketchy testimony tending to corroboratePalladino, but I do not credit him either4N LR B v Interboro Contractors inc,388 F 2d 495 (C A. 2, 1967) 430DECISIONSOF NATIONALLABOR RELATIONS BOARDthere were some question about the concerted aspects ofthose complaints affecting Palladino only,5 there could beno question that his many complaints about safetyconditions were concerted activities as they were for thesafety of all the laborers and it was Palladino's responsibili-ty as job steward to assure the maintenance of safe workingconditions for the laborers.Moreover, there can be nodispute about the protected nature of the complaints madeby Palladino as described above.While they werenumerous and may have seemed picayune, there is no basisfor holding that they were made in bad faith or with anintent to harass Respondent. The very fact that merit wasfound in nearly every instanceisanindication that thecomplaintsweremade for legitimate Union purposes.On the other hand, there can be no question thatPalladino engaged in unprotected activity on two occa-sions inconnection with the jurisdictional dispute with thecarpenters. On one occasion, as I have found, he causedthe laborers to cease work, and on another, he caused thecarpenters to cease work. There is testimony aboutconversations between representatives of the Union andPalladino with Jack Johnson, president of Respondent,and Naglehout concerning the work assignment of thelaying of blankets which I have not set forth because it isimmaterialto a decision. The thrust of the testimony,insofar as Palladino is concerned, is that Johnson agreedthat the disputed work belonged to the laborers and thatNaglehout acknowledged that fact. Be that as it may, on atleastthe three occasions described above, Naglehoutassignedthe work to the carpenters and on two of theseoccasions Palladino caused a work stoppage. His conductin that regard was unprotected .6It appears that Palladino engaged in unprotected activityin addition to that involving the jurisdictional dispute.Thus, on one occasion, he had a dispute with Naglehoutover the adequacy of planking on which the laborers wouldhave to walk in making a concrete pour and he delayed theconcrete pour while he and the labor foreman installedadditional planking.?While he had a legitimateinterest inprotesting the adequacy of the planks, he had no right toresortto self-help.On other occasions, he usurpedmanagement functions by instructing laborers to work inpairs in carrying planks or plywood. According toRespondent, he also instructed laborers to refuse to use aCushman vehicle and this slowed down the work. Palladi-no denied issuing any such instructions but I do not credithim. Rather, I credit Naglehout's uncontradicted testimo-ny that he spoke to Palladino about the Cushman vehicleand Palladino told him it was the Teamsters jurisdiction.In addition to this conduct which was c^ ..se fordischarge, Palladino was accused of several other acts ofmisconduct by Johnson at a grievancemeeting sometimeafter Palladino's discharge.8 No useful purpose would beserved by enumerating all the charges against Palladinoand resolving his culpability or innocence. The short of the5N L R B v Northern Metals,440 F 2d 881(C A 3, 1971)6A Brochman&SonsCo,174 NLRB203;Stop & Shop Inc,161 NLRB75.rPalladino denied delaying the concrete pour, but I do not credit himForeman Al Safran appeared to corroborate Palladino,but his testimonywas somewhat vague If he intended to deny there was a delay,Ido notcredit himmatter is that Respondent had cause to discharge Palladi-no. However, such a finding is only incidental to the issuein the case, namely, Respondent's motive for discharginghim. "The issue before us is not, of course, whether or notthere existed grounds for discharge of these employeesapart from their unionactivities.The fact that theemployer had ample reason for discharging them is of nomoment. It was free to discharge them for any reason goodor bad, so long as it did not discharge them for their unionactivity.And even though the discharges may have beenbased upon other reasons as well, if the employer waspartlymotivated by union activity, the discharges wereviolative of the Act."N.L.R.B. v. Great Eastern ColorLithographicCorp.,At the hearing, Johnson testified that the decision todischarge Palladino was made on the Saturday morningfollowing the work stoppage caused by Palladino onThursday.The thrust of his testimony was that hedischarged Palladino because of that work stoppage andnot because of any protected activities Palladino may haveengaged in. Thus, when asked if it was not true that hebased his decision on more than one incident Johnsonreplied, "My final decision was based on the fact that hewasted time of all the employees with jurisdictionaldisputes which he had no reason to do." As can be seen,this reply suggests that the discharge was based only onPalladino's unprotected activities, although it does notcontain such an express avowal. Understandably so,because on two other occasions, Johnson expressed hisreasons for discharging Palladino and on both occasions hedid not restrict himself to the February 10 work stoppage.As indicated earlier, Palladino filed a grievance over hisdischarge. Part of the procedure in processing the griev-ance involveda meetingbetween Unionrepresentatives,Respondent, and representatives of other contractors.According to the uncontradicted testimony of Palladino, atthismeeting Johnson undertook to give his reasons fordischargingPalladinoand he enumerated about 25reasons.Palladino recited 23 of those reasons at thehearing.For example, Johnson accused Palladino oftardinessand absenteeism,wasting time in makingtelephone calls, taking too much time to perform workassigned,delaying a concrete pour to add planks toscaffolding,and instructing the men not to use theCushman vehicle and to work in pairs carrying 16 footplanks and 4 by 8 pieces of plywood.In addition, however, Johnson recited other incidentsamong his reasons for discharging Palladino.For examplehe referred to the fact that Palladino had "brought a lot ofheat on the job by calling the State inspector" . . .; thatPalladino had insisted on being paid 2 hours show-up timewhen he had not in fact shown up on the job; that he hadinsisted on double payment for a delivery of material to thejob (that is, 1/2 hour in wages to the laborer who made thedelivery and 1 /2 hour to Palladino who should have been8Palladino filed a grievance over his discharge which was eventuallyprocessed through arbitrationNo party contends that the Board shoulddefer to the arbitration pursuant to the principle ofSpielbergMfg, Co,112NLRB 1080, inasmuch as the parties stipulated that the arbitrator did notdecide the issue of the reason for Palladino's discharge,but rather decidedonlywhether procedural requirements of the contract had been met. WASHINGTON S. JOHNSON BUILDING CO.431called to make the delivery); and that he had instructed thelaborers not to wear rain gear.As pointed out earlier, Palladino's activities whichresulted in calling the State inspector were protectedconcerted activities. His insistence on 2 hours show-up payand payment for 1/2 hour for work he did not performwere also protected concerted activities as they were basedon provisions of the contract. His disputes over rain gearand boots were also based on provisions of the contractand in protesting Respondent's compliance with thoseprovisions it does not appear that Palladino protested insuch a manner as to render his conduct unprotected.In short, when Johnson explained to the grievancecommittee his reasons for discharging Palladino, heincluded among his reasons both protected and unprotect-ed activities. On his own statement, therefore, a finding iswarranted that in discharging Palladino Respondent wasmotivated in part by Palladino's protected activities, and,as indicated above, a discharge so motivated is violative ofthe Act.The detailed manner in which Johnson enumerated theactivities of Palladino on which he based his decision todischarge him indicates that the protected activities playeda substantial part in that decision. Further proof of thatfact was given by Johnson on another occasion when, inthe investigation of the charge in the instant case, he gave asworn statement to the Board agent in which he stated "thefollowing are several instances which led to the decision todischargeMr. Palladino" and then elaborated the inci-dents. The statement was not offered into evidence so thatthe record does not include all the incidents relied upon byJohnson, but Johnson admitted at the hearing that he hadlisted Palladino's complaints about rain gea' and that hehad stated "It was reported to me that Mr. Palladinopersonally called the State inspector on the job at least tentimes ..."His admission about these items alone asincidents "which led to the decision to discharge Mr.Palladino" give additional support to the finding thatJohnson was motivated in substantial part by Palladino'sprotected activities in deciding to discharge him.In arriving at the conclusion that Respondent wasmotivated in substantial part by Palladino's protectedconcerted activities in discharging him, I have consideredthe evidence that on each occasion when Palladinothreatened to call the State inspector, Naglehout didnothing to dissuade him. To the contrary, he indicated toPalladino that was his prerogative. Such evidence militatesagainsta finding that Palladino's complaints to the Stateinspector partlymotivated his discharge. However, Na-glehout was not as unconcerned about those co" plaints ashis behavior toward Palladino suggests. Thus, sometimebetween Christmas and New Year, when Johnson waspreparing to take up with a union assistant business agentthe problems created by Palladino, he consulted withNaglehout who included in his complaints about Palladinothat Palladino was making calls to the State inspector. Itwould appear from this that Naglehout was not indifferentto Palladino's calls. According to Palladino, Naglehout wasso opposed to Palladino's calls to the State inspector that inmid-January he offered Palladino a steady job if he wouldstop calling him. However, Naglehout denied this and Icredit him.In the final analysis, it is not Naglehout's attitude whichmatters. It is Johnson's,because it is he who made thedecision to discharge Palladino. As set forth above, basedon Johnson's statements at the grievance meeting and inhis prehearing affidavit, a finding is warranted that amongthe reasons for discharging Palladino were Palladino'sprotected concerted activities. Accordingly, I find that thedischargewas violative of Section 8(a)(1) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin sectionI above,occurring in connection with its operations describedtherein,have a close,intimate and substantial relation totrade, traffic and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.IV.THE REMEDYHaving found that the Respondent violated Section8(a)(1) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.As it appears that the Harrison Radiator job on whichHarry Palladino was employed was completed severalmonths after his discharge,9an order requiring Respondenttoofferhim reinstatement would be inappropriate.Instead,Ishall recommend that Respondent make himwhole for any loss of pay he may have suffered as a resultof his unlawful discharge by payment to him of a sum ofmoney equal to that which he would have earned as wagesfrom the date of his unlawful discharge to the date the jobwas completed or the date he would have been terminatedfor reasons unrelated to his protected concerted activities,less net earnings, to which shall be added interest at therateof 6 percent per annum in accordance with theformula setforth in F.W.Woolworth Company,90 NLRB289 andIsisPlumbing & Heating Co.,138 NLRB 716. Inaddition, I shall recommend that Respondent notifyPalladino, in writing,that notwithstanding his discharge,he would be considered eligible for employment in thefuture at any of Respondent's projects if he should chooseto apply for employment at any of them or be referred tothem by the Union. Respondent shall include in the letterto Palladino copies of the notice which would have beenposted if the project had not been completed. Also,Respondent shall mail copies of the notice to all itsemployees employed at the Harrison Radiator jobsite onFebruary 14, 1973.10CONCLUSIONS OF LAW1.Walter S. Johnson BuildingCo., Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.9Naglehout testified the job ran for several months after the discharge10CfInterboro Contractors Inc, supraat 1302 432DECISIONS OF NATIONALLABOR RELATIONS BOARD2.The evidence adduced herein establishes that HarryB.Palladinowas discharged on February 14, 1973 insubstantial part because he engaged in protected concertedactivitiesand Respondent thereby engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) and 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER"Respondent,Walter S. Johnson Building Co., Inc., itsofficers, agents, successors and assigns, shall:1.Cease and desist from:(a)Discharging employees or otherwise interfenng with,restraining or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act because they haveengaged in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.(b) In any like or related manner interfering with,restraining or coercing employees in the exercise of theirright to engage in, or to refrain from engaging in, any or allof the activities specified in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Make Harry R. Palladino whole for any loss of payhe may have suffered by reason of his discharge and assurehim of his future eligibility for employment by Respondentin the manner and to the extent set forth in the Sectionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records and reports and all other records necessaryor useful to determine the amount of backpay due underthe terms of this Order.(c) Sign and mail copies of the attached notice marked"Appendix," 12 to Harry Palladino and to the employeesspecified in the Section entitled "The Remedy."(d) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.iiIn the eventno exceptions are filed as provided by Section 10246 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes12 In the event the Board's Order is enforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof theNational LaborRelations Board" shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresent their evidence, the National Labor RelationsBoard has found that we violated the law when wedischarged Harry Palladino and the Board has orderedus to mail this notice to you:WE WILL NOT discharge employees because theyhave engaged in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.WE WILL NOT in any like or related manner interferewith, restrain or coerce employees in the exercise oftheir right to engage in, or to refrain from engaging in,any or all of the activities specified in Section 7 of theAct.In as much as the Harrison Radiator jobsite onwhich Harry Palladino was employed has been com-pleted we cannot offer him reinstatement to his formerjob. WE WILL, however, assure Harry Palladino that heiseligible for future employment by us and we willmake him whole for any loss of pay he may havesuffered by reason of his unlawful discharge.WALTERS. JOHNSONBUILDINGCO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, NinthFloor-Federal Building- IllW. Huron Street, Buffalo,New York 10007, Telephone 716-842-3100.